Exhibit 10.3
RESTRICTED STOCK AGREEMENT
TERMS AND CONDITIONS
(Rev. 2008)
          These Terms and Conditions constitute a part of the Restricted Stock
Agreement, dated as of the date set forth on the Signature Page to Restricted
Stock Agreement Terms and Conditions made a part hereof (the “Signature Page”),
concerning certain Restricted Shares issued by Complete Production Services,
Inc., a Delaware corporation hereinafter referred to as “Company,” to the
individual listed on the Signature Page, hereinafter referred to as “Holder.”
These Terms and Conditions and the Signature Page are collectively referred to
as the “Agreement.”
          WHEREAS, the Company wishes to afford the Holder the opportunity to
own shares of its $0.01 par value Common Stock;
          WHEREAS, the Company wishes to carry out the Complete Production
Services, Inc. 2008 Incentive Award Plan, as the same may be amended from time
to time (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement; and
          WHEREAS, the Administrator of the Plan has determined that it would be
to the advantage and best interest of the Company and its stockholders to issue
the Restricted Shares provided for herein to the Holder as an inducement to
enter into or remain in the service of the Company or a Subsidiary of the
Company and as an incentive for increased efforts during such service, and has
advised the Company thereof and instructed the undersigned officers to issue
said Restricted Shares.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
          Whenever the following terms are used in this Agreement, they shall
have the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates. Capitalized terms used but
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan.
Section 1.1. Administrator
          “Administrator” shall mean the entity that conducts the administration
of the Plan (including the issuance of Restricted Shares) as provided therein,
and generally shall refer to the Compensation Committee of the Board, unless and
to the extent (a) the Board has assumed the authority for administration of all
or any part of the Plan, or (b) the Compensation Committee has delegated the
authority for administration of all or part of the Plan.
Section 1.2. Board
          “Board” shall mean the Board of Directors of the Company.
Section 1.3. Code

 



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 1.4. Common Stock
          “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.
Section 1.5. Company
          “Company” shall mean Complete Production Services, Inc., a Delaware
corporation, or any successor corporation.
Section 1.6. Holder
          “Holder” shall mean shall mean the Holder issued Restricted Shares
under this Agreement and the Plan and listed on the Signature Page.
Section 1.7. Exchange Act
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
Section 1.8. Plan
          “Plan” shall mean the Complete Production Services, Inc. 2008
Incentive Award Plan, as amended and/or restated from time to time.
Section 1.9. Restricted Shares
          “Restricted Shares” shall mean the shares of Restricted Stock issued
under this Agreement and the Plan and specified on the Signature Page, so long
as such shares are subject to the Restrictions.
Section 1.10. Restrictions
          “Restrictions” shall mean the vesting requirements set forth on the
Signature Page and Section 3.2, the forfeiture requirements set forth in
Section 3.1 and the restrictions on sale or other transfer set forth in
Section 3.3.
Section 1.11. Rule 16b-3
          “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange
Act, as such Rule may be amended from time to time.
Section 1.12. Secretary
          “Secretary” shall mean the Secretary of the Company.
Section 1.13. Securities Act
          “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 1.14. Subsidiary

2



--------------------------------------------------------------------------------



 



          “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
Section 1.15. Termination of Service
          “Termination of Service” as to an Employee shall mean the time when
the employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, including, without limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary. The Administrator, in
its sole discretion, shall determine the effect of all matters and questions
relating to Terminations of Employment, including, without limitation, the
question of whether a Termination of Service resulted from a discharge for cause
and all questions of whether particular leaves of absence constitute a
Termination of Service. Notwithstanding any other provision of the Plan or this
Agreement, the Company or any Subsidiary has an absolute and unrestricted right
to terminate the Holder’s employment at any time for any reason whatsoever, with
or without cause, except to the extent expressly provided otherwise in writing.
ARTICLE II.
ISSUANCE OF RESTRICTED SHARES
Section 2.1. Issuance of Restricted Shares
          Effective as of the Issuance Date set forth on the Signature Page, the
Company irrevocably issues to the Holder the number of Restricted Shares set
forth on the Signature Page, subject to the Restrictions and the other terms and
conditions set forth in this Agreement.
Section 2.2. Consideration to Company
          In partial consideration of the issuance of the Restricted Shares by
the Company, the Holder (i) agrees to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company or any Subsidiary shall from time to time prescribe, for a period of at
least one (1) year from the Issuance Date, (ii) agrees not disclose or use,
directly or indirectly, any proprietary or confidential information concerning
the Company or any Subsidiary so long as such information is proprietary and/or
confidential, except any disclosure or use that is for the benefit of the
Company or such Subsidiary and is incidental to the Holder’s employment, and
(iii) agrees to abide by all of the terms and conditions of this Agreement and
the Plan. Nothing in the Plan or this Agreement shall confer upon the Holder any
right to continue in the employ of the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge the Holder at any
time for any reason whatsoever, with or without cause.

3



--------------------------------------------------------------------------------



 



Section 2.3. Rights as a Stockholder
          Except as otherwise provided herein, effective as of the Issuance Date
set forth on the Signature Page, the Holder shall have all the rights of a
stockholder with respect to the Restricted Shares, subject to the Restrictions.
Thus, the Holder shall have the right to vote the Restricted Shares and to
receive all dividends or other distributions paid or made with respect to the
Restricted Shares (subject to Section 3.4).
ARTICLE III.
RESTRICTIONS ON SHARES
Section 3.1. Restrictions.
          Upon Holder’s Termination of Service, all Restricted Shares
outstanding as of such Termination of Service shall be automatically forfeited
and cancelled, without payment of any consideration therefore, effective as of
the date of such Termination of Service. By resolution, the Administrator may,
on such terms and conditions as it deems appropriate, remove any or all of the
Restrictions (including without limitation, the Administrator may accelerate
vesting) at any time or from time to time.
Section 3.2. Lapse of Restrictions.
          The Restrictions shall lapse and the Restricted Shares shall vest in
accordance with the Vesting Schedule set forth on the Signature Page,
conditioned upon the Holder’s continued employment or service with the Company
through the applicable effective date of vesting. The vesting of the Restricted
Shares and the removal of the Restrictions with respect to such Restricted
Shares shall cease upon the Holder’s Termination of Service; provided, that by
resolution, the Administrator may, on such terms and conditions as it deems
appropriate, continue or accelerate the vesting of the Restricted Shares and the
removal of the Restrictions with respect to such Restricted Shares at any time
or from time to time.
Section 3.3. Restrictions on Transfer.
          Except to the extent permitted by the Plan, Holder shall not sell,
exchange, transfer, alienate, hypothecate, pledge, encumber or assign any
Restricted Shares, or any rights with respect thereto. Neither the Restricted
Shares nor any interest or right therein or part thereof shall be liable for the
debts, contracts, or engagements of Holder or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent permitted by the Plan.

4



--------------------------------------------------------------------------------



 



Section 3.4. Assets or Securities Issued With Respect to the Restricted Shares.
          Any and all cash dividends paid on the Restricted Shares and any and
all shares of Common Stock, capital stock or other securities or other property
received by or distributed to Holder with respect to, in exchange for or in
substitution of the Restricted Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company shall also be subject to
the Restrictions until such restrictions lapse or are removed pursuant to this
Agreement or action by the Administrator. In addition, in the event of any
merger, consolidation, share exchange or reorganization affecting the Restricted
Shares, then any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that is by reason
of any such transaction received with respect to, in exchange for or in
substitution of the Restricted Shares shall also be subject to the Restrictions
until such Restrictions lapse or are removed pursuant to this Agreement or by
action of the Administrator. Any such assets or other securities received by or
distributed to Holder with respect to, in exchange for or in substitution of any
Restricted Shares shall be immediately delivered to the Company to be held in
escrow pursuant to Section 3.5.
Section 3.5. Escrow of Shares.
          (a) The Secretary of the Company or any other person designated by the
Administrator shall retain physical custody of any certificates representing the
Restricted Shares, or shall maintain an account for Holder evidencing the
issuance of such Restricted Shares, in escrow until and to the extent (i) such
Restricted Shares have vested and all Restrictions have been removed or lapsed
as to such shares under this Agreement, or (ii) such Restricted Shares have been
forfeited and cancelled pursuant to Section 3.1. To ensure the delivery of
Holder’s Restricted Shares upon forfeiture, Holder hereby appoints the Secretary
of the Company or any other designated escrow agent as Holder’s attorney-in-fact
to assign and transfer unto the Company (or such designee), such Restricted
Shares, if any, pursuant to Section 3.1.
          (b) The Secretary, or other escrow agent, shall not be liable for any
act he or she may do or omit to do with respect to holding the Restricted Shares
in escrow and while acting in good faith and in the exercise of his or her
judgment.
Section 3.6. Vested Shares — No Restrictions.
          (a) As and to the extent the Restricted Shares vest in accordance with
the terms of this Agreement and the Signature Page, the Restrictions on such
shares shall lapse and, subject to compliance with Section 3.6(b), vested
Restricted Shares shall be released from any escrow and delivered to the Holder
or for the benefit of his or her account without the legend referenced in
Section 3.7. Such vested shares shall cease to be considered Restricted Shares
subject to the terms and conditions of this Agreement, and shall be shares of
Common Stock of the Company free of all Restrictions.
          (b) Notwithstanding the foregoing Section 3.6(a), vested shares shall
not be delivered to the Holder or for the benefit of or to his account unless
and until the Holder shall have paid to the Company in cash or made provisions
for payment through withholding against income (or by any other method permitted
by the Plan), the full amount of all federal and state (or applicable foreign)
withholding or other employment taxes applicable to the taxable income of the
Holder resulting from the grant of the shares of Common Stock or the lapse or
removal of the Restrictions.

5



--------------------------------------------------------------------------------



 



Section 3.7. Restrictive Legends and Stop Transfer Orders.
          (a) Any share certificate(s) (or electronic entry) evidencing the
Restricted Shares issued hereunder shall be endorsed with the following legend
and any other legend required by any applicable federal and state securities
laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
ARTICLE IV.
OTHER PROVISIONS
Section 4.1. Administration
          The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Holder, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Shares. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Administrator under this Plan
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Compensation Committee.
Section 4.2. Withholding Taxes
          Holder agrees that in the event the issuance of the Restricted Shares
pursuant to this Agreement or the vesting of the Restricted Shares or the
expiration or removal of Restrictions thereon results in the Holder’s
realization of income which for federal, state, local or foreign income or
employment tax purposes is, in the opinion of the Company, subject to
withholding of tax at source by the Company, the Holder will pay to the Company
an amount equal to such withholding tax or the Company may withhold such amount
from the Holder’s salary or from dividends deposited with the Company with
respect to the Restricted Stock. The Committee, in its discretion, may also
permit the withholding or surrender of shares of Common Stock in payment of the
tax withholding obligation to the extent permitted by the Plan.

6



--------------------------------------------------------------------------------



 



Section 4.3. Adjustment for Stock Split etc.
          In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, the Administrator shall make appropriate and
equitable adjustments in the Restricted Shares, consistent with the terms of the
Plan. The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Restricted Shares, to any and all shares of capital
stock or other securities which may be issued in respect of, in exchange for, or
in substitution of the Restricted Shares, and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof.
Section 4.4. Taxes Consequences; Section 83(b) Election
          Holder has reviewed with Holder’s own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by the Signature Page and this Agreement. Holder is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Holder understands that Holder (and not the Company) shall be
responsible for Holder’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. Holder
understands that Holder will recognize ordinary income for federal income tax
purposes under Section 83 of the Code as and when the Restrictions applicable to
such shares lapse. Holder understands that Holder may elect to be taxed for
federal income tax purposes at the time the Shares are purchased rather than as
and when the Restrictions applicable to such shares lapse by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the date of purchase.
          HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.
Section 4.5. Conditions to Issuance of Stock Certificates or Electronic Delivery
of the Shares
          The Restricted Shares, or any portion thereof, may be either
previously authorized but unissued shares or issued shares of Common Stock that
have then been reacquired by the Company. The Company shall not be required to
issue, deliver any certificate or certificates or electronically deliver the
Restricted Shares or portion thereof prior to fulfillment of all of the
following conditions, in addition to any other conditions specified in the Plan:
          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
          (b) The completion and continued availability of any registration or
other qualification of such shares, or an exemption for issuance for such
shares, under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

7



--------------------------------------------------------------------------------



 



          (d) The receipt by the Company (or Subsidiary) of all amounts which,
under federal, state or local tax law, it is required to withhold upon the
issuance of such shares; and
          (e) The lapse of such reasonable period of time following the Issuance
Date set forth on the Signature Page as the Administrator may from time to time
establish for reasons of administrative convenience.
Section 4.6. Limitations Applicable to Section 16 Persons.
          Notwithstanding any other provision of the Plan or this Agreement, if
Holder is subject to Section 16 of the Exchange Act, the Plan, the Restricted
Shares and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
Section 4.7. Notices
          Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Holder shall be addressed to him at the address given
beneath his signature hereto. By a notice given pursuant to this Section 5.6
either party may hereafter designate a different address for notices to be
given. Any notice, which is required to be given to the Holder, shall, if the
Holder is then deceased, be given to the Holder’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.7 Any notice shall be deemed duly
given when delivered in person or enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
Section 4.8. Titles
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
Section 4.9. Construction
          This Agreement shall be administered, interpreted and enforced under
the laws of the State of Texas.
Section 4.10. Conformity to Securities Laws
          Holder acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

8



--------------------------------------------------------------------------------



 



Section 4.11. Arbitration
          This Section 4.11 shall only apply to Holder’s who are employed with
the Company or any Subsidiary. In exchange for the Restricted Shares issued
herein and the other promises exchanged herein, the parties agree to submit any
and all disputes, claims or controversies arising out of, or relating to,
Holder’s employment, to final and binding arbitration before the American
Arbitration Association in accordance with its rules relating to the resolution
of employment disputes, in effect at the time of the demand for arbitration. THE
COMPANY AND THE HOLDER UNDERSTAND AND AGREE THAT BY AGREEING TO THE PROVISIONS
OF THIS SECTION 4.11 THEY ARE WAIVING THEIR RIGHT TO A JURY OR COURT TRIAL.
          This Section 4.11 expressly applies to all claims arising out of and
relating to Holder’s employment, including without limitation to, any claims of
employment discrimination, harassment, retaliation and any other employment
related claim. This Section 4.11 expressly applies, but is not limited, to
claims brought under Title VII of the Civil Rights Act, the Age Discrimination
in Employment Act, the Family Medical Leave Act, the Americans with Disabilities
Act, the California Labor Code, the Texas Labor Code, the Fair Employment and
Housing Act, and all other state and local laws. This Section 4.11 does not
apply to those claims where expressly prohibited by law, such as claims arising
under the National Labor Relations Act, claims for medical and disability
benefits under applicable Workers’ Compensation statues and claims for
unemployment benefits. Holders, officers, Board members and anyone else acting
as an agent of the Company or any Subsidiary are intended beneficiaries of this
Section 4.11 and the parties agree that any claim against an intended
beneficiary of this Section 4.11 arising out of or relating to Holder’s
employment will be subject to this Section 4.11.
          This Section 4.11 may be enforced by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys’ fees, to be paid by the party
against whom enforcement is ordered.
          The arbitration shall be held at the office of the American
Arbitration Association in Harris County, Texas before a single neutral
arbitrator. The Company shall assume responsibility for any costs payable to the
American Arbitration Association in connection with the arbitration, including
the costs and fees of the arbitrator. However, the arbitrator shall make such
orders with respect to attorneys’ fees and other costs in accordance with
applicable law.
          The award or decision of the arbitrator shall be final and binding on
the parties and judgment on the arbitrator’s decision may be entered in any
court having jurisdiction. Each of the parties consents to the exercise of
personal jurisdiction over such person by such court and to the propriety of
venue of such court for the purpose of carrying out this provision; and each
waives any objections that such person would otherwise have to the same.
          This Section 4.11 shall in no way affect Holder’s or the Company’s
right to seek emergency injunctive relief from a court of competent
jurisdiction, which relief may remain in full force and effect pending the
outcome of the arbitration proceedings.
          Notwithstanding the foregoing, the provisions of this Section 4.11
shall be deemed modified and/or superceded to the extent necessary to be
consistent with any applicable terms contained in any employment agreement or
other agreement between the Company and the Holder, which agreement shall take
precedence over this Section 4.11.

9



--------------------------------------------------------------------------------



 



Section 4.12. Amendments
          This Agreement may not be modified or amended in any way that
adversely affects the Holder’s rights hereunder, except by an instrument in
writing signed by the Holder and by a duly authorized representative of the
Company.
Section 4.13. No Employment Rights
          Nothing in the Plan or this Agreement shall confer upon Holder any
right to continue in the employ of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and
Subsidiaries, which are expressly reserved, to discharge Holder at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company and Holder.
Section 4.14. Successors and Assigns
          The Company may assign any of its rights under this Agreement to
single or multiple assignees, and this Agreement shall inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement shall be binding upon Holder and his
or her heirs, executors, administrators, successors and assigns.

10